82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George JOYNER, Plaintiff-Appellant,andShirley JOYNER, Plaintiff,v.Ron ANGELONE;  L.W. Huffman;  Daniel Mahon;  ThomasNeumayer;  Diane Elko, Nurse;  Gwen Jefferson;  E.C. Morris;G.P. Dodson;  Lisa Randall;  David Smith;  Ms. Wilkerson;John Doe(s), Defendants-Appellees.
No. 95-7961.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 12, 1996.

W.D.Va.
DISMISSED.
Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, Chief District Judge.  (CA-95-943-R)
George Joyner, Appellant Pro Se.  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals a district court order dismissing several but not all of Appellant's claims.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED